Citation Nr: 1022603	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which, inter alia, denied the 
Veteran's July 2006 claims for entitlement to service 
connection for bilateral hearing loss and PTSD.  This matter 
also comes before the Board on appeal from an April 2009 
rating decision issued by the VA RO in Hartford, Connecticut, 
which granted the Veteran's July 2006 claim for entitlement 
to service connection for PTSD, and assigned a disability 
rating of 10 percent.

In April 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In April 2010, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  Copies of these 
transcripts are associated with the record.

In April 2010, the Veteran submitted additional evidence to 
the Board, and waived the right to have the additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for review and preparation of a supplemental statement 
of the case.  Thus, the Board may consider this evidence.  
See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not shown by competent 
evidence to be related to his military service or to any 
incident therein.

2.  The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as a noteworthy flattened affect; 
panic attacks more than once a week; frequent suicidal 
ideations; severe social detachment; avoidance; depressive 
symptoms; very severe sleep problems; emotional numbness; 
memory problems; daily flashbacks; nightmares; extreme 
irritability; hypervigilance; mistrust of others; startled 
response; concentration problems; lack of motivation; 
psychological and physiological reactions to things that 
remind him of his combat experience; impaired mood, judgment, 
and thinking; difficulty adapting to stressful situations; 
and difficulty establishing and maintaining relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial 50 percent rating, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An August 2006 letter, provided to the Veteran before the 
July 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the Veteran of what evidence was needed to establish 
his claims, what VA would do and had done, and what evidence 
he should provide.  The letter also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2006, prior to the 
July 2007 rating decision.

The Board notes that issue regarding the Veteran's service-
connected PTSD stems from initial rating assignment.  In this 
regard, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 
U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
initial rating and effective date elements.  The Court added 
that its decision was consistent with its prior decisions in 
Dingess, Dunlap, and Sanders, supra.  In this regard, the 
Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
audiological and psychiatric examinations in January 2007 and 
May 2007, respectively.  An addendum to the audiological 
examination was issued in March 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss.)  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in his February 2008 substantive appeal 
that his bilateral hearing loss results from his active 
service in and around military helicopters.

At his April 2008 hearing before a DRO, the Veteran stated 
that for two-and-a-half to three years of his service prior 
to his service in Vietnam, he "was exposed to a lot of noise 
from jet airfcraft."  Id. at p. 2.  He noted that although 
he had to walk across the flight line to get to his station, 
he was not given hearing protection in service.  Id. at p. 3.  
He further stated that he was exposed to such noises as 
weapons fire and helicopters while serving in Vietnam, and 
did not think about wearing hearing protection at that time.  
Id.  The Veteran reported that in his post-service work as a 
tool and die maker, and later in management, he was not 
exposed to loud or high-frequency noises without ear 
protection.  Id. at p. 4.  He also noted that, a couple of 
years after service, his private employer informed him that 
he had hearing loss.  Id. at p. 5.  The Veteran also reported 
that his private physician, Dr. Coffey, had written in his 
report that the Veteran's hearing loss was related to his 
service.  Id.

At his April 2010 Board hearing, the Veteran stated that he 
was surrounded by jets and helicopters while in service 
because he "worked on the side of the runway" in a Marine 
helicopter unit in Vietnam.  Id. at pp. 2-3.  He again 
reported that in his stateside service, he "had to walk 
across the flight line every day...just to get to where [he] 
work[ed].  We had to watch and listen to [the jets] take off 
and land all day long," without ear protection.  Id. at p. 
16.  The Veteran stated that he was also exposed to noise 
from gunfire, explosions, and mortar attacks during his 
service in Vietnam.  Id. at pp. 25-26.  He also reiterated 
that he always had mandatory hearing protection when working 
in factories after service.  Id. at p. 3.  The Veteran stated 
that he first noticed his hearing loss "a couple years" 
after service.  Id. at pp. 17-18.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for hearing loss or any other ear 
disorder in service.  The Veteran's audiometric readings were 
not recorded in his February 1962 enlistment examination.  In 
October 1963, the Veteran had right ear puretone decibel 
thresholds of -5, -10, -5, 0, and 5, and left ear puretone 
decibel thresholds of -5, -5, -5, 0, and 0 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  In his September 1966 separation 
examination, the Veteran had right ear puretone decibel 
thresholds of -10, -10, -5, 10, and 5, and left ear puretone 
decibel thresholds of -5, -5, -5, 10, and 0 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.

In August 2003, more than 36 years after separation from 
active duty, the Veteran sought an audiological evaluation 
from a private physician, T.K. Coffey, M.D., who diagnosed 
him with mild to moderately severe sensorineural hearing loss 
(SNHL) in both ears (AU).  In contrast to the Veteran's 
assertion at his April 2008 DRO hearing at p. 5, Dr. Coffey 
did not relate the Veteran's hearing loss to his service 
anywhere in his report.  Moreover, the Board cannot accept 
the Veteran's recollection of Dr. Coffey's opinion as medical 
evidence of a nexus between his current hearing loss and his 
time in service.  The Veteran's account of what a clinician 
purportedly said regarding the etiology of his claimed 
condition is too attenuated to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran was seen for an initial audiological evaluation 
at a VA facility in August 2006.  The Veteran reported a 
history of military noise exposure.  The VA audiologist 
diagnosed the Veteran with mild to severe SNHL bilaterally, 
with word recognition scores of 100 percent in the right ear, 
and 96 percent in the left ear.  The audiologist fitted the 
Veteran for hearing aids.

The Veteran was provided with a VA examination of his hearing 
ability in January 2007.  The Veteran reported that he was 
exposed to significant noise exposure in service, and that 
his hearing loss began while in service.  On examination, the 
Veteran had right ear puretone decibel thresholds of 35, 40, 
50, 60, and 70, and left ear puretone decibel thresholds of 
35, 35, 55, 50, and 60 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  The right ear 
had an average pure tone threshold of 55, with speech 
discrimination of 96 percent.  The left ear had an average 
pure tone threshold of 50, with speech discrimination of 92 
percent.  The examiner diagnosed the Veteran with mild to 
moderately severe SNHL, AU, from 500 to 4000 Hertz, and with 
occasional bilateral tinnitus.  In a March 2007 addendum, the 
examiner opined that "based on the results from the release 
from active duty physical on 9/22/66 it is not likely hearing 
loss and tinnitus were the result of noise exposure during 
the military.  [A] medical exam dated 9/22/[66] revealed 
hearing sensitivity to be within normal limits bilaterally."

A VA audiologist diagnosed the Veteran with bilateral mild to 
severe SNHL in September 2008.  In March 2009, a VA 
audiologist saw the Veteran for a hearing aid fitting.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the January 2007 VA examiner is so 
qualified, her medical opinion constitutes competent medical 
evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
January 2007 VA examiner provided an etiological opinion and 
an accompanying rationale.  Therefore, her examination is 
adequate.

The Veteran is competent to report that he has experienced 
hearing loss ever since his time in service, or, 
alternatively, "a couple years" after service.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)

With respect to competence, the Veteran's lay opinion that 
his current hearing loss is attributable to service is 
outweighed by the January 2007 VA examiner's medical opinion 
to the contrary.  The aforementioned VA examiner's medical 
opinion is accorded greater probative weight than that of the 
Veteran, because it is based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
as discussed above, the Veteran's hearing was within normal 
limits at his September 1966 separation examination.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's bilateral hearing loss; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Analysis:  An initial disability rating in excess of 10 
percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his April 2009 notice of 
disagreement, through his representative, that his PTSD 
warrants a rating in excess of 10 percent.  In his October 
2009 substantive appeal, the Veteran asserts that, until 
recently, when he established a rapport with his counselor, 
he had been "reluctant to talk about what had happened to me 
in Vietnam."

At his April 2010 Board hearing, the Veteran stated that he 
does not socialize with his coworkers.  Id. at pp. 5-6.  He 
also stated that the November 2009 VA examiner had 
misunderstood his characterization of his social group; 
specifically, the Veteran explained that he does not have 
many acquaintances, and that he had no one to eat with while 
his wife and middle daughter were away.  Id. at p. 7.  The 
Veteran also states that while he has "always thought about 
suicide quite often," he had one incident, while he was 
taking prescription medication for his PTSD, in which he 
attempted suicide.  Id. at p. 8.  He noted that he has panic 
attacks "a couple of times a week."  Id. at p. 10.  The 
Veteran also reported experiencing memory loss.  Id. at p. 
11.  He further suggested that he has a dearth of feelings 
toward his family.  Id. at pp. 13-14.

In August 2006, a VA clinician diagnosed the Veteran with 
PTSD, and assigned a GAF score of 55.

The Veteran was provided with his first VA examination for 
PTSD in May 2007.  He reported episodic suicidal ideation 
with no intent or plan, and denied any homicidal ideation.  
The examiner observed that the Veteran's mood was dysphoric, 
and his affect was appropriate to his mood and restricted in 
range.  There was no evidence of a thought disorder, and the 
Veteran reported no perceptual disturbances.  He had fair 
insight and good judgment.  The VA examiner diagnosed the 
Veteran with PTSD, and assigned a GAF score of 60.

The Veteran's treating VA therapist drafted a letter in 
August 2009 in which she noted that the Veteran had been in 
counseling since July 2006.  She opined that the Veteran was 
emotionally detached from his family, continuously struggles 
with intimacy issues, and is estranged from some of his 
family members.  She further found that he has ongoing 
depressive symptoms, ongoing sleep problems, and avoidance 
symptoms, and is often angry and irritable.  She noted that 
the Veteran is guarded, hypervigilant, and hyperprotective.

The Veteran was provided with a second VA examination for 
PTSD in November 2009.  The Veteran reported having sleep 
disturbances, verbal outbursts of anger, a depressed mood, 
anhedonia, and long-standing feelings of worthlessness and 
guilt.  He denied any significant symptoms of psychosis or 
mania.  He reported a history of passive suicidal ideation.  
The examiner noted that the Veteran became especially tearful 
when discussing his sense of social isolation from his wife 
and children.  He found that the Veteran had a noteworthy 
flat affect, and that his insight and judgment appeared 
grossly intact.  The examiner opined that the Veteran has 
significant impairments in forming social attachment with 
others.  He diagnosed the Veteran with mild chronic PTSD and 
depressive disorder not otherwise specified, and assigned a 
GAF score of 60.

In February 2010, a VA psychiatrist diagnosed the Veteran 
with PTSD and a probably history of major depressive 
disorder, and assigned a GAF score of 49.

Later that month, the Veteran's treating VA therapist drafted 
a letter in which she noted that the Veteran was taking 
medication for his PTSD.  She further noted that the Veteran 
suffers from social impairment at work and home; has impaired 
mood, judgment, and thinking; has difficulty adapting to 
stressful situations; and has difficulty establishing and 
maintaining relationships.

The Veteran's treating VA therapist drafted a third letter in 
April 2010, in which she noted that the Veteran has frequent 
suicidal ideations, severe social detachment, avoidance, 
depressive symptoms, very severe sleep problems, emotional 
numbness, memory problems, daily flashbacks, nightmares, 
extreme irritability, hypervigilance, mistrust of others, 
startled response, concentration problems, lack of 
motivation, and psychological and physiological reactions to 
things that remind him of his combat experience.  It was 
pointed that the Veteran socially attends church but has 
little to no social involvement within the church or outside.  

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
50 percent for the Veteran's PTSD symptoms.  The evidence, 
which includes the VA treatment records from August 2006 
through April 2010, in addition to the May 2007 and November 
2009 VA examinations, generally show the Veteran to suffer 
from occupational and social impairment with reduced 
reliability and productivity due to such PTSD symptoms as a 
noteworthy flattened affect; panic attacks more than once a 
week; frequent suicidal ideations; severe social detachment; 
avoidance; depressive symptoms; very severe sleep problems; 
emotional numbness; memory problems; daily flashbacks; 
nightmares; extreme irritability; hypervigilance; mistrust of 
others; startled response; concentration problems; lack of 
motivation; psychological and physiological reactions to 
things that remind him of his combat experience; impaired 
mood, judgment, and thinking; difficulty adapting to 
stressful situations; and difficulty establishing and 
maintaining relationships.

The Veteran's GAF scores have ranged from 49 to 60, and tend 
to be consistent with moderate to serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  The Board finds that the evidence of record 
more nearly approximates the criteria for a 50 percent rating 
for the entire appeal period.  38 C.F.R. § 4.7.

The evidence of record does not warrant an even higher 
rating.  38 C.F.R. § 4.7.  The Veteran has not shown 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships; or gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

Although the Veteran has demonstrated suicidal ideation and 
difficulty in adapting to stressful circumstances, the Board 
finds that those characteristics are outweighed by the more 
numerous characteristics associated with a 50 percent 
disability rating.  38 C.F.R. § 4.1.

The Board has considered the issue of whether the Veteran's 
PTSD presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Because there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization, the application of the regular schedular 
standards is not found to be impractical in this case.

In summary, the Board finds that the evidence supports a 50 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.  The Board has considered whether 
staged ratings are appropriate; however, in the present case, 
the Veteran's symptoms met the criteria for a 50 percent 
disability rating throughout the course of the period on 
appeal, and, as such, staged ratings are not warranted.  
Fenderson, supra.  


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


